UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4357



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JONATHAN GIANNONE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cr-01011-CMC-1)


Submitted:   May 13, 2008                     Decided:   June 2, 2008


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Giannone, Appellant Pro Se.     Dean Arthur Eichelberger,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Jonathan Giannone appeals the district court’s oral order

denying his motion for bail pending appeal.                   We have reviewed the

record and find that Giannone failed to show that his appeal will

raise a substantial question of law or fact likely to result in

either reversal, an order for a new trial, a sentence that does not

include a term of imprisonment, or a reduced sentence to a term of

imprisonment less than the total of time already served plus the

expected          duration    of   the   appeal    process.     See   18    U.S.C.   §

3143(b)(1)(B); United States v. Steinhorn, 927 F.2d 195, 196 (4th

Cir. 1991).          Accordingly, we affirm.*        We also deny his motion for

appointment of counsel, and dispense with oral argument because the

facts       and    legal     contentions   are     adequately   presented     in   the

materials          before    the   court   and     argument   would   not   aid    the

decisional process.



                                                                            AFFIRMED




        *
      Because Giannone’s direct appeal is not yet ripe, our
affirmance of the district court’s denial of Giannone’s motion for
bail pending appeal should not be construed as forecasting our
disposition of the direct appeal.

                                           - 2 -